Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s amendment filed September 22, 2022 amends claims 1-20. Claim 12 cancelled. Claims 21-24 new. Claims 1-11 and 13-24 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Claim Rejections - 35 USC § 103
2.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
3.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.       Claims 1-11 and 13-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Murphy (US 2016/0374519 A1) (hereinafter Murphy) in view of Assad (US 2012/0317432 A1) (hereinafter Assad).

               Regarding claim 1, Murphy discloses a system (Fig. 1, paragraph 0024, different types of dispensers, monitor a dispenser's battery, determine a dispensing state of the dispenser, paragraph 0073, Fig. 4D, measurements made by battery sensor 220 and detecting a peak load level of the battery, paragraph 0085, detect peak load level of battery characteristic, such as V.sub.batt at point 430) comprising: 
a product dispenser configured to dispense at least one of a liquid, a gel, or a foam (paragraph 0002, dispensing paper products, skincare products, cutlery, and tissue products, Skincare products used with a pumping dispenser include, for example, soap, lotion, or sanitizer), the product dispenser including: 
one or more batteries configured to supply power to the product dispenser (paragraph 0073, Fig. 4D, measurements made by battery sensor 220 and detecting a peak load level of the battery, paragraph 0085, detect peak load level of battery characteristic, such as V.sub.batt at point 430); and 
a voltage sensor that senses voltage information correlated to a battery voltage of the one or more batteries (paragraph 0009, battery sensor to monitor, a status of the battery (e.g., a battery voltage or a battery current); 
the product dispenser configured to transmit dispenser data including dispenser identification information associated with the product dispenser and the voltage information (FIG. 4A-4C, battery voltage characteristic and different type of product dispense, para 0010, battery sensor monitored status of battery and determine if complete desired dispense cycle operation of based upon monitored status); and 
a computing device configured to identify one of a plurality of low battery thresholds based on the dispenser identification information, and determine a percentage of battery remaining based on the voltage information and the identified one of the plurality of low battery thresholds (FIG. 4A-4C, battery voltage characteristic and different type of product dispense cycle, para 0011, battery sensor measured battery characteristic, para 0055-0058, monitored status of above or below threshold voltage level, paragraph 0054, operational state based upon a monitored status of battery (e.g., one or more level characteristics of a dispense profile, significant spike, dip, or other inflection in a measured battery voltage). 
In analogous art, Assad also discloses preserve device battery life based on usage patterns [paragraph 0003] and enable the computing device 102 to automatically detect when battery life reaches a particular threshold and to automatically enable battery preservation operations [0016].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system which provide an improved way to monitor the state by using battery sensor during operation of the dispenser disclosed by Murphy to determine product type based on battery setting of the dispenser  as taught by Assad to use automatic system which include certain controls to make one or more aspects of operation and  to initiate a cycle and controls provided to regulate operation by estimate the remaining battery life [Assad, Abstract].
Regarding claim 2 , Murphy discloses the system of claim 1 wherein the computing device is further configured to: store a correlation between the percentage of battery remaining and a number of dispenses remaining; and generate a notification indicative of a number of dispenses remaining based on the determined percentage of battery remaining (paragraph 0011, battery sensor provides measured battery characteristic and provides feedback related to dispensing status indicative of a desired dispense cycle operation in response to detecting activity, paragraph 0054, operational state based upon a monitored status of battery (e.g., one or more level characteristics of a dispense profile, significant spike, dip, other inflection in a measured battery voltage).
Regarding claim 3, Murphy discloses the system of claim 1 wherein the computing device is further configured to: estimate an amount of time remaining before a low battery condition will occur based on historical voltage information associated with the product dispenser and historical dispenser activation information associated with the product dispenser paragraph 0024, provide current status and operational capabilities of a dispensing system, provide current status and operational capabilities of a dispensing system, paragraph 0009, battery sensor to monitor, a status of the battery (e.g., a battery voltage or a battery current)).
Regarding claim 4, Murphy discloses the system of claim 3 wherein the computing device is further configured to: generate a notification indicative of an estimated amount of time remaining before a low battery condition will occur (paragraph 0011, battery sensor provides measured battery characteristic and provides feedback related to dispensing status indicative of a desired dispense cycle operation in response to detecting activity).
Regarding claim 5, Murphy discloses the system of claim 1 wherein the computing device is further configured to store a correlation between the dispenser identification information and one of a plurality of dispenser types (Fig. 1, paragraph 0024, different types of dispensers, monitor a dispenser's battery, determine a dispensing state of the dispenser, Abstract, battery sensor monitors a status of the battery, paragraph 0061, battery characteristic may be measured and stored).
Regarding claim 6, Murphy discloses the system of claim 1 wherein the liquid, gel or foam includes at least one of a sanitizer, a hand soap, a lotion, or an alcohol-based hand hygiene product (paragraph 0002, dispensing paper products, skincare products, cutlery, and tissue products, Skincare products used with a pumping dispenser include, for example, soap, lotion, or sanitizer).
Regarding claim 7, Murphy discloses the system of claim 1 further comprising generating a low battery condition message if a low battery condition is detected (paragraph 0055-0058, monitored status of above or below threshold voltage level)..
Regarding claim 8, Murphy discloses the system of claim 1 wherein the product dispenser further includes at least one of an audible indicator or a visual indicator that is activated upon detection of a low battery condition (paragraph 0011, battery sensor provides measured battery characteristic and provides feedback related to dispensing status indicative of a desired dispense cycle operation in response to detecting activity).
Regarding claim 9, Murphy discloses the system of claim 1 wherein the identified one of the plurality of low battery thresholds is a global low battery threshold applicable to any dispenser type and any dispensed product type (para 0055-0058, monitored status of above or below threshold voltage level).
Regarding claim 10, Murphy discloses the system of claim 1 wherein the computing device further includes a data storage media that stores a plurality of discharge profiles, each discharge profile of the plurality of discharge profiles corresponding to one of a plurality of dispenser types (paragraph 0054, operational state based upon a monitored status of battery (e.g., one or more level characteristics of a dispense profile, significant spike, dip, other inflection in a measured battery voltage).
Regarding claim 11, Murphy discloses the system of claim 1 wherein the computing device further includes a data storage media that stores, for each of the plurality of product dispensers, a correlation between the dispenser identification information and one of a plurality of dispenser types (para 0030, FIGS. 3 and 4A-D illustrate different exemplary power states , battery voltage profiles over time, para 62, FIGS. 4A-4D, voltage characteristic of a battery (battery voltage profile) over time).
 Regarding claim 13, Murphy discloses the method of claim 21, further comprising comparing, by the computing device, historical voltage information associated with battery voltage of one or more batteries configured to supply power to the product dispenser with the received voltage information associated with battery voltage of one or more batteries configured to supply power to the product dispenser para 0030, FIGS. 3 and 4A-D different exemplary power states , battery voltage profiles over time, para 0054, operational state based upon monitored status of battery (e.g., one or more level characteristics of a dispense profile, measured battery voltage); and 
determining, by the computing device, a number of dispenses remaining based on the comparison (paragraph 0024, provide current status and operational capabilities of a dispensing system, provide current status and operational capabilities of a dispensing system, paragraph 0009, battery sensor to monitor, a status of the battery (e.g., a battery voltage or a battery current).
Regarding claim 14, Murphy discloses the method of claim 21 wherein each low battery threshold of the plurality of low battery thresholds correspond to at least one of a plurality of dispenser types (Fig. 1, paragraph 0024, different types of dispensers, monitor a dispenser's battery, determine a dispensing state of the dispenser, Abstract, battery sensor monitors a status of the battery, paragraph 0061, battery characteristic may be measured and stored).
Regarding claim 15, Murphy discloses the method of claim 21 wherein the computing device is further comprising storing, by the computing device,  a correlation between the dispenser identification information and one of a plurality of dispenser types (para 0055-0058, monitored status of above or below threshold voltage level).
Regarding claim 16, Murphy discloses a system (Fig. 1, paragraph 0024, different types of dispensers, monitor a dispenser's battery, determine a dispensing state of the dispenser, paragraph 0073, Fig. 4D, measurements made by battery sensor 220 and detecting a peak load level of the battery, paragraph 0085, detect peak load level of battery characteristic, such as V.sub.batt at point 430) comprising: 
a product dispenser configured to dispense at least one of a liquid, a gel, or a foam (paragraph 0002, dispensing paper products, skincare products, cutlery, and tissue products, Skincare products used with a pumping dispenser include, for example, soap, lotion, or sanitizer), the product dispenser including: 
one or more batteries configured to supply power to the product dispenser (paragraph 0073, Fig. 4D, measurements made by battery sensor 220 and detecting a peak load level of the battery, paragraph 0085, detect peak load level of battery characteristic, such as V.sub.batt at point 430); and 
a voltage sensor that senses voltage information correlated to a battery voltage of the one or more batteries (paragraph 0009, battery sensor to monitor, a status of the battery (e.g., a battery voltage or a battery current); 
the product dispenser configured to transmit dispenser data including dispenser identification information associated with the dispenser and the voltage information (FIG. 4A-4C, battery voltage characteristic and different type of product dispense cycle, para 0010, battery sensor monitored status of battery during startup and determine if complete desired dispense cycle operation of based upon monitored status); and 
a computing device configured to: store an association between the dispenser identification information and a battery discharge profile (FIG. 4A-4C, battery voltage characteristic and different type of product dispense cycle, para 0011, battery sensor measured battery characteristic); and 
determine a number of dispenses remaining based on the voltage information and the battery discharge profile associated with the dispenser identification information (FIG. 4A-4C, battery voltage characteristic and different type of product dispense cycle, para 0011, battery sensor measured battery characteristic, para 0055-0058, monitored status of above or below threshold voltage level, paragraph 0054, operational state based upon a monitored status of battery (e.g., one or more level characteristics of a dispense profile, significant spike, dip, or other inflection in a measured battery voltage). 
In analogous art, Assad also discloses preserve device battery life based on usage patterns [paragraph 0003] and enable the computing device 102 to automatically detect when battery life reaches a particular threshold and to automatically enable battery preservation operations [0016].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system which provide an improved way to monitor the state by using battery sensor during operation of the dispenser disclosed by Murphy to determine product type based on battery setting of the dispenser  as taught by Assad to use automatic system which include certain controls to make one or more aspects of operation and  to initiate a cycle and controls provided to regulate operation by estimate the remaining battery life [Assad, Abstract].
Regarding claim 17, Murphy discloses the system of claim 16, wherein the computing device is further configured to: determine a percentage of battery remaining based on the voltage information and the battery discharge profile associated with the dispenser identification information (paragraph 0011, battery sensor provides measured battery characteristic and provides feedback related to dispensing status indicative of a desired dispense cycle operation in response to detecting activity, paragraph 0054, operational state based upon a monitored status of battery (e.g., one or more level characteristics of a dispense profile, measured battery voltage).
Regarding claim 18, Murphy discloses the system of claim 16, wherein the computing device is further configured to: identify one of a plurality of low battery thresholds based on the dispenser identification information; and detect a low battery condition if the voltage information satisfies the identified one of the plurality of low battery thresholds (para 0011, battery sensor measured battery characteristic, para 0055-0058, monitored status of above or below threshold voltage level, paragraph 0054, operational state based upon a monitored status of battery (e.g., one or more level characteristics of a dispense profile, significant spike, dip, or other inflection in a measured battery voltage).
Regarding claim 19, Murphy discloses the system of claim 16 wherein the computing device is further configured to: store a correlation between the dispenser identification information and one of a plurality of battery discharge profiles (paragraph 0054, operational state based upon a monitored status of battery (e.g., one or more level characteristics of a dispense profile, significant spike, dip, or other inflection in a measured battery voltage).
Regarding claim 20, Murphy discloses the system of claim 16 wherein the computing device is further configured to: generate a notification indicative of the number of dispenses remaining (paragraph 0024, provide current status and operational capabilities of a dispensing system, provide current status and operational capabilities of a dispensing system, paragraph 0009, battery sensor to monitor, a status of the battery (e.g., a battery voltage or a battery current).
Regarding claim 21, Murphy discloses a method (Fig. 1, paragraph 0024, different types of dispensers, monitor a dispenser's battery, determine a dispensing state of the dispenser, paragraph 0073, Fig. 4D, measurements made by battery sensor 220 and detecting a peak load level of the battery, paragraph 0085, detect peak load level of battery characteristic, such as V.sub.batt at point 430) comprising:
receiving, by a computing device, dispenser data including dispenser identification information associated with a dispenser configured to dispense at least one of a liquid, a gel, or a foam (paragraph 0002, dispensing paper products, skincare products, cutlery, and tissue products, Skincare products used with a pumping dispenser include, for example, soap, lotion, or sanitizer);
receiving, by the computing device, voltage information associated with a battery voltage of one or more batteries configured to supply power to the dispenser (paragraph 0009, battery sensor to monitor, a status of the battery (e.g., a battery voltage or battery current, FIG. 4A-4C, battery voltage characteristic and different type of product dispense cycle, para 10, battery sensor monitored status of battery and determine if complete desired dispense cycle operation of based upon monitored status);
identifying, by the computing device, one of a plurality of low battery thresholds based on the dispenser identification information (FIG. 4A-4C, battery voltage characteristic and different type of product dispense cycle, para 0011, battery sensor measured battery characteristic, para 0055-0058, monitored status of above or below threshold voltage level, paragraph 0054, operational state based upon a monitored status of battery (e.g., one or more level characteristics of a dispense profile, significant spike, dip, or other inflection in a measured battery voltage); and
determining, by the computing device, voltage information and the identified low battery threshold (FIG. 4A-4C, battery voltage characteristic and different type of product dispense cycle, para 0011, battery sensor measured battery characteristic, para 0055-0058, monitored status of above or below threshold voltage level, paragraph 0054, operational state based upon a monitored status of battery (e.g., one or more level characteristics of a dispense profile, measured battery voltage). 
Murphy fails to disclose determining, by the computing device, a percentage of battery remaining based on low battery threshold.
In analogous art, Assad discloses determining, by the computing device, a percentage of battery remaining based on low battery threshold (para 33, determine how to adjust pre-defined thresholds include percentage value, absolute value, relative value, para 45, 48,  Table 1, identifying a percentage discharge, rate represented by absolute values or relative values).
In analogous art, Assad also discloses preserve device battery life based on usage patterns [paragraph 0003] and enable the computing device 102 to automatically detect when battery life reaches a particular threshold and to automatically enable battery preservation operations [0016].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system which provide an improved way to monitor the state by using battery sensor during operation of the dispenser disclosed by Murphy to determine product type based on battery setting of the dispenser  as taught by Assad to use automatic system which include certain controls to make one or more aspects of operation and  to initiate a cycle and controls provided to regulate operation by estimate the remaining battery life [Assad, Abstract].
Regarding claim 22, Murphy discloses a method (Fig. 1, paragraph 0024, different types of dispensers, monitor a dispenser's battery, determine a dispensing state of the dispenser, paragraph 0073, Fig. 4D, measurements made by battery sensor 220 and detecting a peak load level of the battery, paragraph 0085, detect peak load level of battery characteristic, such as V.sub.batt at point 430) comprising:
receiving, by a computing device, dispenser data including dispenser identification information associated with a dispenser configured to dispense at least one of a liquid, a gel, or a foam (paragraph 0002, dispensing paper products, skincare products, cutlery, and tissue products, Skincare products used with a pumping dispenser include, for example, soap, lotion, or sanitizer);
receiving, by the computing device, voltage information associated with a battery voltage of one or more batteries configured to supply power to the dispenser (paragraph 0009, battery sensor to monitor, a status of the battery (e.g., a battery voltage or battery current, FIG. 4A-4C, battery voltage characteristic and different type of product dispense cycle, para 10, battery sensor monitored status of battery and determine if complete desired dispense cycle operation of based upon monitored status);
identifying, by the computing device, a battery discharge profile based on the dispenser identification information (FIG. 4A-4C, battery voltage characteristic and different type of product dispense cycle, para 0011, battery sensor measured battery characteristic, para 0055-0058, monitored status of above or below threshold voltage level, paragraph 0054, operational state based upon a monitored status of battery (e.g., one or more level characteristics of a dispense profile, significant spike, dip, or other inflection in a measured battery voltage); and
determining, by the computing device, a number of dispenses remaining based on the voltage information and the battery discharge profile associated with the dispenser identification information (FIG. 4A-4C, battery voltage characteristic and different type of product dispense cycle, para 0011, battery sensor measured battery characteristic, para 0055-0058, monitored status of above or below threshold voltage level, paragraph 0054, operational state based upon a monitored status of battery (e.g., one or more level characteristics of a dispense profile, significant spike, dip, or other inflection in a measured battery voltage). 
In analogous art, Assad also discloses preserve device battery life based on usage patterns [paragraph 0003] and enable the computing device 102 to automatically detect when battery life reaches a particular threshold and to automatically enable battery preservation operations [0016].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system which provide an improved way to monitor the state by using battery sensor during operation of the dispenser disclosed by Murphy to determine product type based on battery setting of the dispenser  as taught by Assad to use automatic system which include certain controls to make one or more aspects of operation and  to initiate a cycle and controls provided to regulate operation by estimate the remaining battery life [Assad, Abstract].
Regarding claim 23, Murphy discloses a non-transitory computer-readable medium comprising instructions that when executed by one or more processors cause the one or more processors (Fig. 1, paragraph 0024, different types of dispensers, monitor a dispenser's battery, determine a dispensing state of the dispenser, paragraph 0073, Fig. 4D, measurements made by battery sensor 220 and detecting a peak load level of the battery, paragraph 0085, detect peak load level of battery characteristic, such as V.sub.batt at point 430) to:
receive dispenser data including dispenser identification information associated with a dispenser configured to dispense at least one of a liquid, a gel, or a foam (paragraph 0002, dispensing paper products, skincare products, cutlery, and tissue products, Skincare products used with a pumping dispenser include, for example, soap, lotion, or sanitizer);
receive voltage information associated with a battery voltage of one or more batteries configured to supply power to the dispenser (paragraph 0009, battery sensor to monitor, a status of the battery (e.g., a battery voltage or battery current, FIG. 4A-4C, battery voltage characteristic and different type of product dispense cycle, para 10, battery sensor monitored status of battery and determine if complete desired dispense cycle operation of based upon monitored status);
identify one of a plurality of low battery thresholds based on the dispenser identification information (FIG. 4A-4C, battery voltage characteristic and different type of product dispense cycle, para 0011, battery sensor measured battery characteristic, para 0055-0058, monitored status of above or below threshold voltage level, paragraph 0054, operational state based upon a monitored status of battery (e.g., one or more level characteristics of a dispense profile, significant spike, dip, or other inflection in a measured battery voltage); and
determine the voltage information and the identified one of the plurality of low battery thresholds (FIG. 4A-4C, battery voltage characteristic and different type of product dispense cycle, para 0011, battery sensor measured battery characteristic, para 0055-0058, monitored status of above or below threshold voltage level, paragraph 0054, operational state based upon a monitored status of battery (e.g., one or more level characteristics of a dispense profile, measured battery voltage). 
Murphy  fails to disclose determine a percentage of battery remaining based on low battery thresholds.
In analogous art, Assad discloses determine a percentage of battery remaining based on low battery thresholds (para 33, determine how to adjust pre-defined thresholds include percentage value, absolute value, relative value, para 48, identifying a percentage discharge, rate represented by absolute values or relative values).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system which provide an improved way to monitor the state by using battery sensor during operation of the dispenser disclosed by Murphy to determine product type based on battery setting of the dispenser  as taught by Assad to use automatic system which include certain controls to make one or more aspects of operation and  to initiate a cycle and controls provided to regulate operation by estimate the remaining battery life [Assad, Abstract].
 
Regarding claim 24, Murphy discloses a non-transitory computer-readable medium comprising instructions that when executed by one or more processors cause the one or more processors (Fig. 1, paragraph 0024, different types of dispensers, monitor a dispenser's battery, determine a dispensing state of the dispenser, paragraph 0073, Fig. 4D, measurements made by battery sensor 220 and detecting a peak load level of the battery, paragraph 0085, detect peak load level of battery characteristic, such as V.sub.batt at point 430) to:
receive dispenser data including dispenser identification information associated with a dispenser configured to dispense at least one of a liquid, a gel, or a foam (paragraph 0002, dispensing paper products, skincare products, cutlery, and tissue products, Skincare products used with a pumping dispenser soap, lotion, or sanitizer);
receive voltage information associated with a battery voltage of one or more batteries configured to supply power to the dispenser (paragraph 0009, battery sensor to monitor, a status of the battery (e.g., a battery voltage or battery current, FIG. 4A-4C, battery voltage characteristic and different type of product dispense cycle, para 10, battery sensor monitored status of battery and determine if complete desired dispense cycle operation of based upon monitored status);
identify a battery discharge profile based on the dispenser identification information (FIG. 4A-4C, battery voltage characteristic and different type of product dispense cycle, para 0011, battery sensor measured battery characteristic, para 0055-0058, monitored status of above or below threshold voltage level, paragraph 0054, operational state based upon a monitored status of battery (e.g., one or more level characteristics of a dispense profile, significant spike, dip, or other inflection in a measured battery voltage); and
determine a number of dispenses remaining based on the voltage information and the battery discharge profile associated with the dispenser identification information (FIG. 4A-4C, battery voltage characteristic and different type of product dispense cycle, para 0011, battery sensor measured battery characteristic, para 0055-0058, monitored status of above or below threshold voltage level, paragraph 0054, operational state based upon a monitored status of battery (e.g., one or more level characteristics of a dispense profile, significant spike, dip, or other inflection in a measured battery voltage). 
In analogous art, Assad also discloses preserve device battery life based on usage patterns [paragraph 0003] and enable the computing device 102 to automatically detect when battery life reaches a particular threshold and to automatically enable battery preservation operations [0016].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system which provide an improved way to monitor the state by using battery sensor during operation of the dispenser disclosed by Murphy to determine product type based on battery setting of the dispenser  as taught by Assad to use automatic system which include certain controls to make one or more aspects of operation and  to initiate a cycle and controls provided to regulate operation by estimate the remaining battery life [Assad, Abstract].


Response to Arguments
6.        Applicant's arguments filed September 22, 2022 have been fully considered but they are not persuasive. 
	Double patenting rejection withdrawn.
          On page 8, lines 16-19, and page 9, lines 24-27, and page 10, lines 4-7, and page 13, lines 32-33, and page 11, lines 16-21, and page 12, lines 30-32, 
the applicant argues that the reference(s) do not teach or even suggest each and every limitations as claimed.
          The examiner respectfully disagrees and points out that the Murphy teaches as in Fig. 1, different types of dispensers, monitor a dispenser's battery, determine a dispensing state of the dispenser [024], and, as in Fig. 4D, measurements made by battery sensor 220 and detecting a peak load level of the battery [073] and, detect peak load level of battery characteristic, such as V.sub.batt at point 430 [085], and dispensing paper products, skincare products, cutlery, and tissue products, Skincare products used with a pumping dispenser include, soap, lotion, or sanitizer [002] and FIG. 4A-4C, battery voltage characteristic and different type of product dispense cycle, battery sensor measured battery characteristic [011] and, monitored status of above or below threshold voltage level [055-058] and, operational state based upon monitored status of battery (e.g., one or more level characteristics of dispense profile measured battery voltage [054] and
	Assad teaches system determine how to adjust pre-defined thresholds include percentage value, absolute value, relative value [033] and, as in  Table 1, identifying a percentage discharge, rate represented by absolute values or relative values [045, 048] and preserve device battery life based on usage patterns [003] and enable the computing device 102 to automatically detect when battery life reaches a particular threshold and to automatically enable battery preservation operations [0016].
On page 11, lines 3-10 the applicant argues that the rejection is unclear and is thus insufficient to support a prima facie conclusion of obviousness. 
The examiner respectfully disagrees and points out that there is enough objective reason to combine the reference of Murphy (US 2016/0374519 A1) and Assad (US 2012/0317432 A1) to establish a prima facie case of obviousness as Murphy (US 2016/0374519 A1) teaches provide an improved way to monitor the state of a dispensing system  (Abstract, 009) and Assad (US 2012/0317432 A1) teaches user-specific usage patterns to estimate and preserve remaining battery life  (Abstract)  which is same as Applicant’s invention as to  detection battery condition information used with respect to battery powered hand hygiene product dispensers (Applicant’s Abstract). 
Motivation to combine the teaching of Murphy (US 2016/0374519 A1) and Assad (US 2012/0317432 A1) is sufficient to establish a prima facie case of obviousness as we must look not only into the field of endeavor, but also into the purpose or problem addressed. The instant application is directed not just hygiene product dispensers but how to incorporate detection techniques to provide battery condition information for battery operated hand hygiene product dispensers.
Therefore, Motivation to combine the teaching of Murphy (US 2016/0374519 A1) and Assad (US 2012/0317432 A1) are pertinent to the claimed invention and thus is sufficient to establish a prima facie case of obviousness to the claimed invention. 
Thus, Murphy (US 2016/0374519 A1) and Assad (US 2012/0317432 A1) disclose the applicant’s whole invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/           Primary Examiner, Art Unit 2689